Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-154173 Pricing Supplement to the Prospectus dated October 10, 2008, the Prospectus Supplement dated October 10, 2008, and the Prospectus Supplement No. 51 dated November 12, 2008  No. 57 The Goldman Sachs Group, Inc. Medium-Term Notes, Series D Leveraged Equity Index-Linked Notes due 2010 (Linked to the S&P 500® Index) Your notes do not bear interest. The amount that you will be paid on your notes on the stated maturity date (November 5, 2010, subject to adjustments) is based on the performance of the S&P 500® Index (which we refer to as the index), as measured from the trade date to the determination date (October 22, 2010, subject to adjustments). The positive return on your notes is not linked to the performance of the index on a one-to-one basis and is subject to a cap on the upside appreciation, while you could lose your entire investment in the notes if the index level decreases to zero. On the stated maturity date, for each $1,000 face amount of your notes we will pay you an amount in cash equal to the cash settlement amount. We will determine the cash settlement amount by first calculating the percentage increase or decrease in the index, which we refer to as the index return. The index return will be determined as follows: First, we will subtract the initial index level of 899.25 from the final index level (which will be the closing level of the index on the determination date, subject to adjustments). Then, we will divide the result by the initial index level, and express the resulting fraction as a percentage. The cash settlement amount for each $1,000 face amount of your notes will then be calculated as follows: if the index return is positive (the final index level is greater than the initial index level), an amount equal to the sum of $1,000 plus the product of 5 multiplied by the index return multiplied by $1,000, subject to a cap in the appreciation of the index return equal to 12%; if the index return is negative (the final index level is less than the initial index level), an amount equal to the sum of $1,000 plus the product of the index return multiplied by $1,000; or if the index return is zero (the final index level equals the initial index level), $1,000. You could lose your entire investment in your notes if the final index level is zero. If the final index level is less than the initial index level, the payment you will receive, if any, on the stated maturity date will be less than the face amount of your notes. Moreover, the maximum payment that you could receive on the stated maturity date with respect to a $1,000 face amount note is limited to the maximum settlement amount of $1,600. In addition, your notes do not pay interest, and no other payments on your notes will be made prior to the stated maturity date. Because we have provided only a brief summary of the terms of your notes above, you should read the detailed description of the terms of the offered notes found in Summary Information on page PS-2 in this pricing supplement and the general terms of the leveraged equity index-linked notes found in General Terms of the Non-Principal Protected Equity Index-Linked Notes on page S-36 of the accompanying prospectus supplement no. 51. Your investment in the notes involves certain risks. In particular, assuming no changes in market conditions or any other relevant factors, the value of your notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co.) is and the price you may receive for your notes may be significantly less than the original issue price. The value or quoted price of your notes at any time will reflect many factors and cannot be predicted; however, the price at which Goldman, Sachs & Co. would initially buy or sell notes (if Goldman, Sachs & Co. makes a market) and the value that Goldman, Sachs & Co. will initially use for account statements and otherwise will significantly exceed the value of your notes using such pricing models. The amount of the excess will decline on a straight line basis over the period from the date hereof through May 18, 2009. We encourage you to read Additional Risk Factors Specific to the Non-Principal Protected Equity Index-Linked Notes on page S-27 of the accompanying prospectus supplement no. 51 and Additional Risk Factors Specific to Your Notes on page PS-7 of this pricing supplement so that you may better understand those risks. Original issue date: January 6, 2009 Original issue price: 100% of the face amount Underwriting discount: 0.15% of the face amount Net proceeds to the issuer: 99.85% of the face amount The issue price, underwriting discount and net proceeds listed above relate to the notes we sell initially. We may decide to sell additional notes after the date of this pricing supplement but prior to the settlement date, at an issue price, underwriting discount and net proceeds that differ from the amounts set forth above. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved of these securities or passed upon the accuracy or adequacy of this pricing supplement. Any representation to the contrary is a criminal offense. The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. In addition, the notes are not guaranteed under the Federal Deposit Insurance Corporations Temporary Liquidity Guarantee Program. Goldman Sachs may use this pricing supplement in the initial sale of the notes. In addition, Goldman, Sachs & Co., or any other affiliate of Goldman Sachs may use this pricing supplement in a market-making transaction in a note after its initial sale. Unless Goldman Sachs or its agent informs the purchaser otherwise in the confirmation of sale, this pricing supplement is being used in a market-making transaction. Standard & Poors® , S&P®  and S&P 500®  are registered trademarks of The McGraw-Hill Companies, Inc. and are licensed for use by Goldman, Sachs & Co. and its affiliates. The notes are not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the notes. Goldman, Sachs & Co. Pricing Supplement dated December 19, 2008. SUMMARY INFORMATION We refer to the notes we are offering by this pricing supplement as the offered notes or the notes. Each of the offered notes, including your notes, has the terms described below. Please note that in this pricing supplement, references to The Goldman Sachs Group, Inc., we, our and us mean only The Goldman Sachs Group, Inc. and do not include its consolidated subsidiaries. Also, references to the accompanying prospectus mean the accompanying prospectus, dated October 10, 2008, as supplemented by the accompanying prospectus supplement, dated October 10, 2008, of The Goldman Sachs Group, Inc., and references to the accompanying prospectus supplement no. 51 mean the accompanying prospectus supplement no. 51, dated November 12, 2008, of The Goldman Sachs Group, Inc., to the accompanying prospectus. This section is meant as a summary and should be read in conjunction with the section entitled General Terms of the Non-Principal Protected Equity Index-Linked Notes on page S-36 of the accompanying prospectus supplement no. 51. Key Terms Issuer: The Goldman Sachs Group, Inc. Index: the S&P 500® Index, as published by Standard & Poors, a division of The McGraw-Hill Companies, Inc. (Standard & Poors) Specified currency: U.S. dollars ($) Terms to be specified in accordance with the accompanying prospectus supplement no. 51: type of notes: notes linked to a single index buffer level: not applicable cap level: yes, as described below averaging dates: not applicable interest: not applicable redemption right or price dependent redemption right: not applicable Face amount: each note will have a face amount of $1,000; $43,565,000 in the aggregate for all the offered notes; the aggregate face amount of the offered notes may be increased if the issuer, at its sole option, decides to sell an additional amount of the offered notes on a date subsequent to the date of this pricing supplement but prior to the settlement date Payment amount: on the stated maturity date we will pay you, for each $1,000 face amount of your notes, an amount in cash equal to the cash settlement amount Cash settlement amount: if the final index level is greater than or equal to the cap level, the maximum settlement amount; if the final index level is greater than the initial index level but less than the cap level, the sum of (1) the $1,000 face amount plus (2) the product of (i) the $1,000 face amount times (ii) the participation rate times (iii) the index return; if the final index level is equal to the initial index level, the $1,000 face amount; and if the final index level is less than the initial index level, the sum of (1) the $1,000 face amount plus (2) the product of (i) the $1,000 face amount times (ii) the index return Initial index level: Final index level: the closing level of the index on the determination date, except in the limited circumstances described under General Terms of the Non-Principal Protected Equity Index-Linked Notes  Payment of Principal on Stated Maturity Date  Consequences of a Market Disruption Event or a Non-Trading Day on page S-42 of the accompanying prospectus supplement no. 51 and subject to adjustment as provided under General Terms of the Non-Principal Protected Equity Index-Linked Notes  Discontinuance or Modification of an Index on page S-43 of the accompanying prospectus supplement no. 51 PS-2 Index return: the quotient of (1) the final index level minus the initial index level divided by (2) the initial index level, expressed as a positive or negative percentage Participation rate: 500% Cap level: 112% of the initial index level Maximum settlement amount: Trade date: December 19, 2008 Original issue date (settlement date): January 6, 2009 Stated maturity date: November 5, 2010, subject to adjustments as described under General Terms of the Non-Principal Protected Equity Index-Linked Notes  Payment of Principal on Stated Maturity Date  Stated Maturity Date on page S-40 of the accompanying prospectus supplement no. 51 Determination date: October 22, 2010, subject to adjustments as described under General Terms of the Non-Principal Protected Equity Index-Linked Notes  Payment of Principal on Stated Maturity Date  Determination Date on page S-40 of the accompanying prospectus supplement no. 51 No interest: the offered notes do not bear interest No listing: the offered notes will not be listed on any securities exchange or interdealer quotation system No redemption: the offered notes will not be subject to redemption right or price dependent redemption right Calculation agent: Goldman, Sachs & Co. Closing level: as described under General Terms of the Non-Principal Protected Equity Index-Linked Notes  Special Calculation Provisions  Closing Level on page S-45 of the accompanying prospectus supplement no. 51 Business day: as described under General Terms of the Non-Principal Protected Equity Index-Linked Notes  Special Calculation Provisions  Business Day on page S-45 of the accompanying prospectus supplement no. 51 Trading day: as described under General Terms of the Non-Principal Protected Equity Index-Linked Notes  Special Calculation Provisions  Trading Day on page S-45 of the accompanying prospectus supplement no. 51 CUSIP no.: 38145K770 ISIN no.: US38145K7708 Use of proceeds and hedging: as described under Use of Proceeds and Hedging on page S-49 of the accompanying prospectus supplement no. 51 Supplemental discussion of federal income tax consequences: as described under Supplemental Discussion of Federal Income Tax Consequences on page S-51 of the accompanying prospectus supplement no. 51 ERISA: as described under Employee Retirement Income Security Act on page S-56 of the accompanying prospectus supplement no. 51 Supplemental plan of distribution: as described under Supplemental Plan of Distribution on page S-57 of the accompanying prospectus supplement no. 51; The Goldman Sachs Group, Inc. estimates that its share of the total offering expenses, excluding underwriting discounts and commissions, will be approximately $17,000; we expect to deliver the notes against payment therefor in New York, New York on January 6, 2009, which is the tenth scheduled business day following the date of this pricing supplement and of the pricing of the notes. Under Rule 15c6-1 of the Exchange Act, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who wish to trade notes on any date prior to three business days before delivery will be required, by virtue of the fact that the notes will initially settle in ten business days (T + 10), to specify alternative settlement arrangements to prevent a failed settlement Credit ratings: On December 16, 2008, Moodys Investors Service downgraded our credit rating for long-term debt from Aa3 to A1. On December 19, 2008, Standard & Poors downgraded our credit rating for long-term debt from AA- to A. Also, as of the date of this prospectus supplement, our outlook published by both such credit rating agencies is negative. See Risk Factors  Our liquidity, profitability and businesses may be adversely affected by an inability to access the debt capital markets or to sell assets, by a reduction in our credit ratings or by an inability of The Goldman Sachs Group, Inc. to access funds from its subsidiaries in Part I, Item 1A of our Annual Report on Form 10-K. PS-3 HYPOTHETICAL EXAMPLES The following table and chart are provided for purposes of illustration only. They should not be taken as an indication or prediction of future investment results and are intended merely to illustrate the impact that the various hypothetical index levels on the determination date could have on the payment amount at maturity assuming all other variables remain constant. The examples below are based on a range of final index levels that are entirely hypothetical; no one can predict what the index level will be on any day throughout the life of your notes, and no one can predict what the final index level will be on the determination date. The index has been highly volatile in the past  meaning that the index level has changed considerably in relatively short periods  and its performance cannot be predicted for any future period. The information in the following examples reflects hypothetical rates of return on the offered notes assuming that they are purchased on the original issue date and held to the stated maturity date. If you sell your notes in a secondary market prior to the stated maturity date, your return will depend upon the market value of your notes at the time of sale, which may be affected by a number of factors that are not reflected in the table below such as interest rates and the volatility of the index. In addition, assuming no changes in market conditions or any other relevant factors, the value of your notes on the trade date (as determined by reference to pricing models used by Goldman, Sachs & Co.) is and the price you may receive for your notes may be significantly less than the issue price. For more information on the value of your notes in the secondary market, see Additional Risk Factors Specific to the Non-Principal Protected Equity Index-Linked Notes  Assuming No Changes in Market Conditions or any Other Relevant Factors, the Market Value of Your Notes on the Date of Any Applicable Pricing Supplement (as Determined By Reference to Pricing Models Used by Goldman, Sachs & Co.) Will and the Price You May Receive for Your Notes May Be Significantly Less Than the Issue Price on page S-27 of the accompanying prospectus supplement no. 51 and Additional Risk Factors Specific to Your Notes on page PS-7 of this pricing supplement.
